IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1323
                               Filed December 16, 2020


MATTHEW JANDREAU,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Plymouth County, Tod Deck, Judge.



      Matthew Jandreau appeals the summary dismissal of his application for

postconviction relief. AFFIRMED.



      Drew H. Kouris, Council Bluffs, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


MAY, Judge.

       Matthew Jandreau appeals the           dismissal of     his   application for

postconviction relief (PCR). We affirm.

I. Background

       In March 2012, Jandreau was charged with burglary in the first degree,

kidnapping in the third degree, assault with intent to commit sexual abuse,

attempted burglary in the second degree, operating a motor vehicle without the

owner’s consent, and criminal mischief in the third degree. A jury convicted

Jandreau on all counts. The district court sentenced him to prison. This court

affirmed his convictions but concluded his conviction for assault with intent to

commit sexual abuse should merge into his conviction for burglary in the first

degree. State v. Jandreau, No. 13-0031, 2014 WL 667690, at *1 (Iowa Ct. App.

Feb. 19, 2014). So we vacated his sentence for assault with intent to commit

sexual abuse and remanded. Id. at *6. Procedendo issued on April 21, 2014.

       About three years and seven months later, on December 1, 2017, the Iowa

Supreme Court issued its opinion in State v. Jonas, 904 N.W.2d 566 (Iowa 2017).

Jonas dealt with jury selection. See generally 904 N.W.2d at 571–84. It held that

prejudice is presumed—and automatic reversal is required—when (1) the district

court improperly denies a challenge for cause; (2) the defendant “specifically ask[s]

for an additional peremptory challenge of a particular juror after exhausting his

peremptory challenges” under the Iowa Rules of Criminal Procedure; and (3) “the

district court denies the additional peremptory challenge.” Id. at 583.

       On August 22, 2018, Jandreau commenced this PCR action. The State

filed a motion to dismiss, arguing Jandreau’s application was filed outside the
                                           3


three-year limitation period under Iowa Code section 822.3 (2018). Jandreau

resisted. He argued the Jonas decision created a new ground of law that he could

not have asserted within the three-year period.           The district court rejected

Jandreau’s argument and granted the State’s motion. Jandreau now appeals.

II. Standard of Review

       “Our review of the court’s ruling on the State’s statute-of-limitations defense

is for correction of errors of law.” Nguyen v. State, 829 N.W.2d 183, 186 (Iowa

2013) (quoting Harrington v. State, 659 N.W.2d 509, 519 (Iowa 2003)). “Thus, we

will affirm if the trial court’s findings of fact are supported by substantial evidence

and the law was correctly applied.” Id. (citation omitted).

III. Analysis

       PCR actions are governed by Iowa Code chapter 822. We find the code’s

meaning in its words. See Doe v. State, 943 N.W.2d 608, 610 (Iowa 2020) (noting

“in questions of statutory interpretation, ‘[w]e do not inquire what the legislature

meant; we ask only what the statute means’” and “[t]his is necessarily a textual

inquiry as only the text of a piece of legislation is enacted into law” (first alteration

in original) (citation omitted)); State v. Childs, 898 N.W.2d 177, 184 (Iowa 2017)

(“Our court ‘may not . . . enlarge or otherwise change the terms of a statute as the

legislature adopted it.’ ‘When a proposed interpretation of a statute would require

the court to “read something into the law that is not apparent from the words

chosen by the legislature,” the court will reject it.’” (citations omitted)); Hansen v.

Haugh, 149 N.W.2d 169, 172 (Iowa 1967) (“It is not the function of courts to

legislate and they are constitutionally prohibited from doing so.” (citing Iowa Const.

art. III, § 1)); Holland v. State, 115 N.W.2d 161, 164 (Iowa 1962) (“Ours not to
                                              4


reason why, ours but to read, and apply. It is our duty to accept the law as the

legislative body enacts it.”); Moss v. Williams, 133 N.W. 120, 121 (Iowa 1911) (“We

must look to the statute as it is written . . . .”).

       Section 822.3 contains a time limit.1 It states in relevant part:

       All [PCR2] applications must be filed within three years from the date
       the conviction or decision is final or, in the event of an appeal, from
       the date the writ of procedendo is issued. However, this limitation
       does not apply to a ground of fact or law that could not have been
       raised within the applicable time period.

Iowa Code § 822.3.

       Through this text, the legislature required most PCR claims to “be filed

within three years from the date the conviction or decision is final or, in the event

of an appeal, from the date the writ of procedendo is issued.” Id. But the legislature

created an exception for claims based on “ground[s] of fact or law that could not

have been raised within the” three-year period. Id. (emphasis added). The three-

year “limitation does not apply” to those claims. See id. But see Penticoff v. State,

No. 19-0975, 2020 WL 5229186, at *2 (Iowa Ct. App. Sept. 2, 2020) (citing cases

that recognize an implied limitation period that runs from the appearance of a new

ground of fact or law).

       For Jandreau, the three-year limitation period began on April 21, 2014,

when his unsuccessful direct appeal ended with the issuance of procedendo. But


1 The limitation contained in section 822.3 was enacted in 1984. See Sahinovic v.
State, 940 N.W.2d 357, 359 (Iowa 2020) (citing 1984 Iowa Acts ch. 1193, § 1 (then
codified at Iowa Code § 663A.3 (1985))); Brewer v. Iowa Dist. Ct., 395 N.W.2d
841, 842 (Iowa 1986). Before then, there was “no deadline for” PCR claims. See
Sahinovic, 940 N.W.2d at 359.
2 There is a special exception for applicants “seeking relief under section 822.2,

subsection 1, paragraph ‘f.’” Iowa Code § 822.3. Because Jandreau does not
seek relief under section 822.2(1)(f), this exception is not relevant here.
                                            5


this PCR action was not filed until August 2018, more than three years later. So,

at least on its face, this action appears untimely.

       As noted, though, Jandreau claims the three-year limitation does not apply.

This is so, he contends, because the Iowa Supreme Court’s 2017 decision in Jonas

provides a “ground of . . . law that could not have been raised within the” three-

year period. See Iowa Code § 822.3.

       Our review of Jandreau’s argument is governed by Nguyen.                  Nguyen

explained that a legal argument “could not have been raised” during the three-year

limitation period if doing so would have been “fruitless” because the argument

lacked “a possibility of success” at that time. 829 N.W.2d at 188 (citation omitted).

“[A] ground of law that [has] been clearly and repeatedly rejected by controlling

precedent from the court with final decision-making authority is one that ‘could not

have been raised’ as that phrase is used in section 822.3.” Id. Mere “clarification[s]

of the law” or “application[s] of preexisting law” do not qualify. Id. (quoting Perez

v. State, 816 N.W.2d 354, 360–61 (Iowa 2012)); see also Penticoff, 2020 WL

5229186, at *2 (citing Nguyen and noting the exception does not apply to “a mere

‘clarification of the law’ or ‘an application of preexisting law’” (citation omitted)).

       Applying these principles here, we cannot conclude Jonas created a

“ground of . . . law that could not have been raised within the” three-years following

April 2014, when procedendo issued in Jandreau’s prior appeal. See Iowa Code

§ 822.3. Jonas did not announce a rule that had been “clearly and repeatedly

rejected by controlling precedent from the court with final decision-making

authority.” Nguyen, 829 N.W.2d at 188. Indeed, Jonas did not overrule any prior

supreme court decision. Jonas expressly confirmed that State v. Neuendorf, 509
                                           6


N.W.2d 743, 746 (Iowa 1993), in which the supreme court held prejudice would

not be presumed from the improper denial of a challenge for cause and the

resulting waste of a peremptory challenge3, “remains good law” in most cases.4

904 N.W.2d at 583.

       Still, it is fair to say that Jonas constituted a development in our law. It

limited Neuendorf by recognizing a set of cases—those in which a defendant

“identifies a particular juror for an additional peremptory challenge [but] the district

court denies the additional peremptory challenge”—in which prejudice will be

presumed. See id.

       Even so, we cannot say it would have been “fruitless”—or lacking a

“possibility of success”—for Jandreau to have argued that the principles

recognized in Jonas should apply in his case.5 See Nguyen, 829 N.W.2d at 188.


3 In Neuendorf, 509 N.W.2d at 747, the supreme court held
       that partiality of a juror may not be made the basis for reversal in
       instances in which that juror has been removed through exercise of
       a peremptory challenge. Any claim that the jury that did serve in the
       case was not impartial must be based on matters that appear of
       record. Prejudice will no longer be presumed from the fact that the
       defendant has been forced to waste a peremptory challenge.
4 To be more precise, Jonas, 904 N.W.2d at 583, confirmed Neuendorf continues

to govern where “the defendant does not specifically ask for an additional
peremptory challenge of a particular juror after exhausting his peremptory
challenges under the rule.”
5 Indeed, Jandreau could have reasonably argued—and with a reasonable chance

of success—for the wholesale abandonment of Neuendorf. The defendant in
Jonas made that very argument in his appellant’s brief, which was filed on
September 14, 2016. Appellant’s Brief and Argument at 1, Jonas, 904 N.W.2d 566
(No. 15-1560), 2016 WL 11201014, at *1. He argued the court should
       overrule State v. Neuendorf, 509 N.W.2d 743 (Iowa 1993) and return
       to the previously longstanding rule under State v. Beckwith, 46
       N.W.2d 20 (Iowa 1951) and State v. Reed, 208 N.W. 308 (Iowa 1926)
       that prejudice is presumed when a defendant is forced to use a
       peremptory strike against a prospective juror that the district court
       should have struck for cause.
                                          7

Seeds of Jonas had already been planted through the supreme court’s decision in

State v. Mootz, 808 N.W.2d 207, 226 (Iowa 2012). Mootz adopted “an automatic

reversal rule” under which prejudice is presumed when an “erroneous ruling on a

reverse-Batson challenge[6] leads to the denial of one of the defendant’s

peremptory challenges.” 808 N.W.2d at 226. And as the PCR court explained:

       The holding in Jonas simply and logically extends the presumption
       of prejudice in Mootz to a situation where there is denial of a
       peremptory challenge requested by a defendant after an improper
       denial of a request to strike a juror [for cause.] . . . [T]he holding in
       Mootz, rendered prior to Jandreau’s conviction, would not
       discourage [Jandreau from] raising the issue addressed in Jonas. It
       would do the opposite and indicate that there were unsettled
       nuances of the applicable law that the court of final decision-making
       authority was prepared to address plausibly, if not likely, in
       [Jandreau’s] favor.

       We agree with the PCR court’s reasoning. And we agree that, in light of

Mootz, the principles recognized in Jonas were not “ground[s] of . . . law that could

not have been raised” by Jandreau “within” his three-year limitation period, which

ran from April 21, 2014 to April 21, 2017. See Iowa Code § 822.3.

       A final point: In his briefing, Jandreau focuses on the state of the law—the

“standard”—under which “Jandreau’s trial attorney would have operated” at the

time of Jandreau’s trial in November 2012. This focus could be important when




Id. at *13.
6 “In Batson v. Kentucky, 476 U.S. 79, (1986), the Supreme Court held that a

prosecutor could not use his peremptory challenges to engage in purposeful racial
discrimination.” Mootz, 808 N.W.2d at 214–15. “A challenge to the defendant’s
use of strikes based on purposeful racial discrimination is known as a ‘reverse-
Batson challenge.’” Id. at 215 (quoting United States v. Thompson, 528 F.3d 110,
115 (2d Cir. 2008)). In Mootz, the district court prohibited a defendant from using
a preemptory strike against a juror who was identified in the opinion as Hispanic.
Id. at 213. It appears the district court believed the defendant was striking the juror
on racial grounds. See id.
                                          8

deciding whether trial counsel provided ineffective assistance.7 After all, Iowa

courts “do not expect counsel to anticipate changes in the law, and counsel will not

be found ineffective for a lack of ‘clairvoyance.’” Doolin, 942 N.W.2d at 507

(citation omitted). Rather, “where the merit of a particular issue is not clear from

Iowa law, the test ‘is whether a normally competent attorney would have concluded

that the question . . . was not worth raising.’” Id. (citation omitted). This will

depend, at least in part, on the state of the law during the underlying criminal action

when trial counsel was representing the defendant. Cf. id. (noting counsel is not

ineffective for failing to anticipate changes in the law and suggesting counsel only

has a duty to know the current state of the law).

       In this appeal, though, we address a different question. The sole issue here

is whether this case is time-barred by section 822.3. This depends on whether

Jandreau’s current PCR action is based on “a ground of . . . law that could not

have been raised” by filing a PCR application “within” the “three years” after “the

writ of procedendo [was] issued” in his direct appeal, that is, the three years

between April 21, 2014 and April 21, 2017. See Iowa Code § 822.3. We believe

it is not. So we conclude this case is time-barred.

IV. Conclusion

       The principles recognized in Jonas were not “ground[s] of . . . law that could

not have been raised within” Jandreau’s three-year limitation period. See id.


7 To establish a claim of ineffective-assistance of counsel, a claimant must prove
two elements: (1) “trial counsel failed to perform an essential duty” and
(2) “prejudice resulted.” State v. Doolin, 942 N.W.2d 500, 507 (Iowa 2020) (citing
State v. Clay, 824 N.W.2d 488, 495 (Iowa 2012) (describing the two-prong test for
ineffective-assistance-of-counsel claims set out in Strickland v. Washington, 466
U.S. 668, 687 (1984))).
                                      9


(emphasis added). The district court was right to conclude this action is time-

barred.

      AFFIRMED.